IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,783-01


                    EX PARTE MICHAEL WAYNE STEEN, II, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. FR 76817-A IN THE 264TH DISTRICT COURT
                               FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

possession with intent to deliver a controlled substance and was sentenced to life imprisonment.

        Applicant contends that he was denied his right to appeal because the trial court allowed trial

counsel to withdraw from the representation on the day of sentencing and indicated that appellate

counsel would be appointed, but failed to timely appoint appellate counsel. Although Applicant later

filed a pro se notice of appeal and received appointed appellate counsel, the notice was untimely and

his appeal was dismissed for want of jurisdiction. Steen v. State, No. 03-18-00599-CR (Tex. App.
                                                                                                      2

— Austin, Sept. 25, 2018) (not designated for publication).

        The trial court has determined that Applicant was without counsel during the applicable

period for filing notice of appeal, and that he was denied his right to appeal through no fault of his

own. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find that Applicant is

entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.

76817-A from the 264th District Court of Bell County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall immediately appoint an attorney to represent Applicant on direct appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 8, 2019
Do not publish